Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 05/12/2020. Claims 1 – 20 has been examined and are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. 20220187847. 

Regarding claims 1, 9 and 17, Cella anticipates a method/system/non-transitory computer storage media  performed by one or more computers, the method comprising:
receiving a skill template for a task to be performed by a robot, wherein the skill template defines a state machine having a plurality of subtasks and one or more respective transition conditions between one or more of the subtasks, wherein the skill template indicates which of the subtasks are demonstration subtasks to be refined using local demonstration data [2355, see demonstration, simulations, policies, collected data, also 1069 shows several skilled templates];
obtaining a base control policy for a demonstration subtask of the skill template[2355, shows policies];
receiving, for the demonstration subtask of the skill template, local demonstration data generated from a user demonstrating with the robot how to perform the demonstration subtask [0018 – 0019, shows receiving task definition and robot automation];
refining a machine learning model for the demonstration subtask, wherein the machine learning model for the demonstration subtask is configured to generate, using one or more input sensor streams, a command to be executed by the robot [1227 - 1230, shows refining plan as well as sensor systems and automations]; and
executing the skill template on the robot, thereby causing the robot to transition through the state machine defined by the skill template to perform the task, including performing commands generated by the machine learning model [1259 - 1262, shows neural learning, machine learning, liquid state machines, rule bases systems and tasks].

Regarding claims 2, 10 and 18, the method of claim 1, wherein receiving local demonstration data comprises receiving local demonstration data for each of a plurality of transition conditions for the demonstration subtask of the skill template [1312 - 1318, see simulate neural behavior, rules and conditions, also see 1271 for subtasks].

Regarding claims 3, 11 and 19, the method of claim 1, wherein the skill template specifies that fewer than all transition conditions of the demonstration subtask require local demonstration data [1271, see task and subtask, 2355 see training, and demonstration as well as simulation].

Regarding claims 4, 12 and 20, the method of claim 1, wherein the skill template is hardware-agnostic [1273, see different hardware nodes and physical hardware emulates neurons] .

Regarding claims 5 and 13, the method of claim 4, further comprising adapting the skill template for a plurality of different robot models including generating respective local demonstration data by the plurality of different robot models [1259, see adaptive intelligence and model based systems, also see FIGURE 8, 652 shows robotics and drone production].

Regarding claims 6 and 14, the method of claim 1, wherein the skill template specifies, for each subtask of the plurality of subtasks, which input sensor streams are required to complete the subtask [1262, see receive data streams and expert systems and task and 1312 shows several sensor inputs].

Regarding claims 7 and 15, the method of claim 6, wherein the base control policy was generated from demonstrations on a plurality of different robot models [1579, Examiner interprets this to be RL (reinforcement learning from prior art), also see machine learning and policy].
Regarding claims 8 and 16, the method of claim 1, wherein a first subtask of the skill template references a different second skill template having a plurality of second subtasks [1271, see subtask and optimizing system once understood also see subtask that make up task].

Pertinent Art

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebrahimi 20220066456 A1 also see teaches a Robotic System and machine learning process which is analogous to Applicant’s disclosure including tasks, subtasks, and templates. 



Correspondence Information

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192